DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Froats, Thomas.

The application has been amended as follows: these claims will replace previous versions.
1. (Currently Amended) A method, comprising: identifying, with a first computing system, one or more first virtual machines ("VM's") among a plurality of VM's that are determined to be currently inactive; identifying, with the first computing system, one or more second VM's among the plurality of VM's that are determined to be currently active; compressing, with a second computing system, a virtual hard drive associated with each of the identified one or more first VM's that are determined to be currently inactive, wherein the virtual hard drive includes two or more virtual machine disk files, where each of the two or more virtual machine disk files comprises an image of an associated VM, and where compressing the virtual hard drive associated with each of the identified one or more first VM's comprises compressing two or more virtual machine disk files associated with each of the identified one or more first VM's using at least one VM control file associated with at least one first VM and performing, additionally with the second computing system, high-speed compression on the virtual hard drive associated with each of the identified one or more first VM's that are determined to be currently inactive; and performing or continuing to perform one or more operations using each of the identified one or more second VM's that are determined to be currently active.

Cancel claim 5


12. (Currently Amended) A system, comprising: a first computing system, comprising: at least one first processor; and a first non-transitory computer readable medium communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the first computing system to: identify one or more first virtual machines ("VM's") among a plurality of VM's that are determined to be currently inactive; and identify one or more second VM's among the plurality of VM's that are determined to be currently active; and a second computing system, comprising: at least one second processor; and a second non-transitory computer readable medium communicatively coupled to the at least one second processor, the second non-transitory computer readable medium having stored thereon computer software comprising a second set of instructions that, when executed by the at least one second processor, causes the second computing system to: compress a virtual hard drive associated with each of the identified one or more first VM's that are determined to be currently inactive, wherein the virtual hard drive includes two or more virtual machine disk files, where each of the two or more virtual machine disk files comprises an image of an associated VM, and where compressing the virtual hard drive associated with each of the identified one or more first VM's comprises compressing two or more virtual machine disk files associated with each of the identified one or more first VM's using at least one VM control file associated with at least one first VM and performing, additionally with the second computing system, high-speed compression on the virtual hard drive associated with each of the identified one or more first VM's that are determined to be currently inactive; wherein the first set of instructions, when executed by the at least one first processor, further causes the first computing system to: perform or continue to perform one or more operations using each of the identified one or more second VM's that are determined to be currently active.

Cancel claim 16


20. (Currently Amended) An apparatus, comprising: at least one processor; and a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to: identify one or more first virtual machines ("VM's") among a plurality of VM's that are determined to be currently inactive; identify one or more second VM's among the plurality of VM's that are determined to be currently active; compress a virtual hard drive associated with each of the identified one or more first VM's that are determined to be currently inactive, wherein the virtual hard drive includes two or more virtual machine disk files, where each of the two or more virtual machine disk files comprises an image of an associated VM, and where compressing the virtual hard drive associated with each of the identified one or more first VM's comprises compressing two or more virtual machine disk files associated with each of the identified one or more first VM's using at least one VM control file associated with at least one first VM and performing, additionally with the second computing system, high-speed compression on the virtual hard drive associated with each of the identified one or more first VM's that are determined to be currently inactive; and perform or continue to perform one or more operations using each of the identified one or more second VM's that are determined to be currently active.


Examiner’s Statement of Reason for Allowance
Claims 1-4, 6-7, 9-15 and 18-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-7, 9-15 and 18-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

The primary reason for allowance for claims 1, 12, 20 is the inclusion of the limitations, “identifying, with a first computing system, one or more first virtual machines ("VM's") among a plurality of VM's that are determined to be currently inactive; identifying, with the first computing system, one or more second VM's among the plurality of VM's that are determined to be currently active; compressing, with a second computing system, a virtual hard drive associated with each of the identified one or more first VM's that are determined to be currently inactive, wherein the virtual hard drive includes two or more virtual machine disk files, where each of the two or more virtual machine disk files comprises an image of an associated VM, and where compressing the virtual hard drive associated with each of the identified one or more first VM's comprises compressing 
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.

The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        07/29/2022